                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DARREN R. LINDLEY,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )            No. 1:19-cv-51-RLW
                                                   )
BECKY D. LIZENBEE, et al.,                         )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Darren R. Lindley, an inmate at

Southeast Correctional Center ("SECC"), for leave to commence this civil action without

prepayment of the required filing fee. Having reviewed the motion and the financial information

submitted in support, the Court has determined to grant the motion, and assess an initial partial

filing fee of $3.20. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below,

the Court will direct plaintiff to file an amended complaint.

                                           28 u.s.c. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account.              28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $16.00, and an average monthly balance of $5.18. The Court will

therefore assess an initial partial filing fee of $3 .20, which is twenty percent of plaintiffs average

monthly deposit.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
                                                  2
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Nurse Practitioners Nina

Hill and Rebekah Graham, Nurse Becky D. Lizenbee, and Dr. Philip Tippen. He states he sues

the defendants in their individual and official capacities. He claims that the defendants were

deliberately indifferent to his serious medical condition while he was incarcerated at Southeast

Correctional Center.

       Plaintiffs allegations are either incoherent or wholly conclusory. Regarding Hill and

Lizenbee, he first alleges that, on March 14, 2017, Hill "first removed my cane and replaced with

walker stating all canes removed by order of Major, which was not true," and that "[t]his all lead

to numbness from left knee down to left foot which lead to cause leg to go out and I took a fall and

broke my left hip." Next, plaintiff alleges that Lizenbee took away his walker on April 4, 2017,

"to which lead to hip being broke. Due to both Nina Hill and Becky D. Lizenbee removing doctor

ordered medical device with deliberate indifference. They both deprived me of any medical

devices which has caused me to break my hip." Regarding Dr. Tippen, plaintiff alleges "at no

time did Dr. Tippen intervene over the numbness in my left leg which he has shown deliberate

indifference to my medical condition to which caused my fall and to break my hip." Finally,

regarding Graham, plaintiff alleges he saw her "off and on" for complaints and medication

renewal, and she took "one dose of my medication away for no reason other than to save money!



                                                 3
Which shows deliberate indifference towards my pain and suffering!" Attached to plaintiffs

complaint are copies of an Informal Resolution Request, grievance, and grievance appeal he filed

to complain about the removal of his cane and walker, along with copies of the responses he

received.   These documents indicate that plaintiff received regular medical attention and

assessment of his need for assistive devices.

       As relief, plaintiff seeks compensatory damages from each defendant of $360,000 per year

from March 14, 2017 to the present date, and punitive damages of $25,000. He also states he

wants Lizenbee terminated.

                                             Discussion

       Plaintiffs official capacity claims are subject to dismissal. See Monell v. Dept. of Social

Services ofCity ofNew York, 436 U.S. 658, 690-91 (1978). Plaintiffs individual capacity claims

are subject to dismissal as well, due to the incoherent and conclusory nature of his allegations.

Finally, this Court cannot order Lizenbee's termination. Because plaintiff is proceeding prose,

the Court will allow him to amend his complaint. Plaintiff is warned that the amended complaint

will replace the original complaint. E.g., In re Wireless Telephone Federal Cost Recovery Fees

Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff must submit the amended complaint on a

court-provided form, and he must comply with the Federal Rules of Civil Procedure, including

Rules 8 and 10. Rule 8 requires plaintiff to set forth a short and plain statement of the claim

showing entitlement to relief, and it also requires that each averment be simple, concise and direct.

Rule 10 requires plaintiff to state his claims in separately numbered paragraphs, each limited as

far as practicable to a single set of circumstances.

       In the "Caption" section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wants to sue. Plaintiff should also indicate



                                                  4
whether he intends to sue each defendant in his or her individual capacity, official capacity, or

both. 1 Plaintiff should avoid naming anyone as a defendant unless that person is directly related

to his claim.

        In the "Statement of Claim" section, plaintiff should begin by writing the first defendant's

name. In separate, numbered paragraphs under that name, plaintiff should set forth the specific

factual allegations supporting his claim or claims against that defendant.       Plaintiff should only

include claims that arise out of the same transaction or occurrence, or simply put, claims that are

related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single

defendant, and set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

       If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant's name and, under that name, in numbered

paragraphs, the factual allegations supporting his claim or claims against that defendant.

Plaintiffs failure to make specific factual allegations against any defendant will result in that

defendant's dismissal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis (Docket

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $3.20. Plaintiff is instructed to

make his remittance payable to "Clerk, United States District Court," and to include upon it: (1)

his name; (2) his prison registration number; (3) this case number; and (4) the statement that the

remittance is for an original proceeding.


   1The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   5
        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall file an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

        Dated this   d-      day of June, 2019.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  6
